In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                            No. 13-84V
                                      Filed: October 7, 2014

* * * * * * * * * * * * * * * *                               UNPUBLISHED
LUANN MORAN,                  *
                              *                               Special Master Gowen
          Petitioner,         *
                              *                               Joint Stipulation;
v.                            *                               Attorneys’ Fees and Costs;
                              *
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
                              *
* * * * * * * * * * * * * * * *

Diana L. Stadelnikas Sedar, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Voris E. Johnson, United States Department of Justice, Washington, DC, for respondent.

                     DECISION ON ATTORNEYS’ FEES AND COSTS1

        On January 31, 2013, Luann Moran (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleged
that as a result of receiving an influenza (“flu”) vaccine on November 14, 2011, she developed a
shoulder injury related to vaccine administration (“SIRVA”). Petition at ¶¶ 1, 10.

       On July 29, 2014, the parties contacted the undersigned’s chambers and indicated that
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                 1
they had agreed to settlement terms in this matter. The undersigned ordered respondent to file a
signed stipulation of fact regarding settlement by no later than December 29, 2014. On October
6, 2014, the parties filed a stipulation of fact regarding attorneys’ fees and costs. Petitioner
requests a total award of attorneys’ fees and costs in the amount of $16,000.00. Respondent does
not object. In accordance with General Order #9, petitioner’s counsel represents that petitioner
did not personally incur costs in pursuit of this claim. See General Order #9 Statement, filed Oct.
6, 2014.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). The undersigned finds the stipulation reasonable and adopts it as the decision of
the Court in GRANTING an award of attorneys’ fees and costs.

       Accordingly, an award should be made as follows:

       (1) in the form of a check jointly payable to petitioner and to petitioner’s attorney,
       Diana L. Stadelnikas Seder, of Maglio Christopher & Toale, P.A. in the amount of
       $16,000.00.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance herewith.3

       IT IS SO ORDERED.


                                             s/ Thomas L. Gowen
                                             Thomas L. Gowen
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                2